DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 05/02/2022 has been entered and fully considered. Claims 1-4, 6-7, 10-19 and 23 remain pending in the application, where independent Claim 1 has been amended.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112(b) rejections previously set forth in the non final office action mailed on 02/04/2022. 

Allowable Subject Matter

3- Claims 1-4, 6-7, 10-19 and 23are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent method claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A method … comprising: 
(a) projecting projected light onto a front surface of a lightguide, said lightguide including: 
(i) a first pair of external surfaces parallel to each other, said external surfaces including said front surface and a back surface, and 
(ii) a set of coated plates, said set of plates:(A) parallel to each other, (B) between said first pair of external surfaces, and (C) at a non-parallel angle relative to said first pair of external surfaces, … 
(b) capturing fringes of an interferogram image of an interference pattern to measure the refractive index inhomogeneity between said plates, said interference pattern between refracted/reflected light rays and externally reflected light, (i) said refracted/reflected light rays being a result of said projected light traversing through different plates having same or different values of refractive index, reflecting internally from the back surface and then exiting said lightguide via said front surface and2US Patent Application No. 17/044,390Attorney Docket: 6652/737 (ii) said externally reflected light being a result of said projected light reflecting from said front surface.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Endo, Kawasaki, Yu and Sugimoto, which teach the commonly known interferometric technique inside a waveguide or between two reflecting surfaces. However, the prior art fail to teach or suggest applying the method to a waveguide with non-parallel plates within it.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886